UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6775


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RONALD NATHANIEL STEWART,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:04-cr-00376-WDQ-1; 1:12-cv-00925-WDQ)


Submitted:   September 24, 2013        Decided:    September 27, 2013


Before NIEMEYER and     THACKER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Nathaniel Stewart, Appellant Pro Se. Albert David
Copperthite,   Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ronald Nathaniel Stewart seeks to appeal the district

court’s orders dismissing as untimely his 28 U.S.C.A. § 2255

(West Supp. 2013) motion and denying his Fed. R. Civ. P. 59(e)

motion    for    reconsideration.            The    orders       are   not   appealable

unless    a    circuit       justice    or   judge    issues       a   certificate    of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2006).                   A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard          by     demonstrating    that

reasonable      jurists        would    find       that    the      district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural        grounds,        the   prisoner   must

demonstrate      both    that     the    dispositive           procedural    ruling   is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Stewart has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We grant Stewart’s motion to file a supplemental informal brief

raising a claim under Alleyne v. United States, 133 S. Ct. 2151,

                                             2
2155, 2163-64 (2013) (holding that any fact that increases the

statutory mandatory minimum is an element of the offense and

must be submitted to the jury and found beyond a reasonable

doubt). *   We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the   materials

before   this   court   and   argument   would   not   aid    the   decisional

process.



                                                                     DISMISSED




     *
       We note that Alleyne has not been               made    retroactively
applicable to cases on collateral review.



                                     3